 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                             CASE NO. 2:17-CR-00210-TLN
11
                                   Plaintiff,              ORDER SEALING DOCUMENTS AS SET
12                                                         FORTH IN THE GOVERNMENT’S NOTICE
                             v.
13
     JAGPAL SINGH,
14
                                   Defendant.
15

16
17

18
            Pursuant to Local Rule 141(b) and based upon the representation contained in the Government’s
19
     Request to Seal, IT IS HEREBY ORDERED that Exhibit 2 to the Government’s Opposition to
20
     Defendant’s Second Motion for Immediate Release pertaining to Defendant Jagpal Singh, and the
21
     Government’s Request to Seal shall be SEALED until further order of this Court.
22
            It is further ordered that electronic access to the sealed documents shall be limited to the United
23
     States and counsel for Defendant.
24
            The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District Court
25
     for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for the reasons stated in
26
     the Government’s Request, sealing the Governments’s Request and Exhibit 2 serves a compelling
27
     interest. The Court further finds that, in the absence of closure, the compelling interests identified by the
28

                                                          1
30
 1   Government would be harmed. In light of the public filing of its Notice to Seal, the Court further finds

 2   that there are no additional alternatives to sealing the Government’s Request and Exhibit 2 that would

 3   adequately protect the compelling interests identified by the Government.

 4   DATED: May 11, 2021

 5

 6
                                                                        Troy L. Nunley
 7                                                                      United States District Judge
 8

 9

10

11

12

13

14

15

16
17

18

19

20

21

22

23

24

25

26

27

28

                                                         2
30
